Citation Nr: 1804424	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  08-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a brain tumor.

2. Entitlement to service connection for seizures as secondary to brain tumor and/or service-connected Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for residuals of a brain tumor and seizures. In November 2007, the Veteran filed a notice of disagreement (NOD).  In February 2008, the RO issued a statement of the case (SOC), and the Veteran filed substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In December 2011, the Board remanded the claims for additional development.  

In June 2017, the Board remanded the claims for the consideration of  additional evidence received since the last adjudication in the March 2015 supplemental statement of the case (SSOC).  

In a July 2017 decision, the AOJ granted service connection for Parkinson's disease, and the Veteran filed a NOD with  the initial rating assigned.  As the AOJ is continuing to develop this issue, it is not currently before the Board.  However, the Veteran now asserts that the claimed seizure disability is secondary to service-connected Parkinson's disease.  Accordingly, the  Board has recharacterized the claim  to incorporate this theory of entitlement.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2017 remand, the Board directed the AOJ to readjudicate the claims with consideration to all evidence received since the May 2015 SSOC and specifically, the favorable April 2016 notation within the VA treatment records.  

The   November 2017 SSOC reflects consideration of an April 2017 Veteran statement and private medical records submitted in 2017.  The AOJ continued to deny the claims, citing the  absence of event, injury or disease in service and absence of a nexus to service, and, specifically for seizures, service-connected disability.  

In the January 2018 Informal Hearing Presentation, the representative asserted that the record was not in substantial compliance with the June 2017 Board remand.  Specifically, the November 2017 SSOC did not reflect consideration of the favorable April 2016 VA treatment records and did not consider whether a seizure disorder was secondarily related to the recently service-connected Parkinson's disease.  The representative cited a medical article that appears to have been previously submitted in March 2013.  Notably, the March 2013 medical article identified brain cancer as a health problem linked to occupational vinyl chloride exposure, as opposed to the conceded drinking water contamination with volatile organic compounds (VOCs) including vinyl chloride, among others.  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project).  

Review of the November 2017 SSOC contains no reference to the favorable April 2016 VA treatments records.  Thus, the representative's objections to the November 2017 SSOC are valid, and the Board does not find the November 2017 SSOC to be substantially complaint with the June 2017 Board remand instructions.  Thus, another remand of these matters is required to ensure such compliance.  Stegall, supra.; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Columbia, South Carolina from July 13, 2017.  On remand, the AOJ should obtain updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of brain cancer or seizure treatment from any private (non-VA) provider(s).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Columbia VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 13, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claims on appeal  in light of all pertinent evidence (with specific consideration to the April 2016 notation in VA treatment records of the  Veteran's belief that his brain tumor (astrocytoma) is related to exposure to contaminated water at Camp Lejeune "seems reasonable," as he had friends who also were stationed at Camp Lejeune and developed brain tumors, as well as any additional records added to the claims file as a consequence of this remand) and legal authority.  

5.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



		(CONTINUED ON NEXT PAGE)


must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

